Conviction for robbery; punishment, thirty years in the penitentiary.
Foy Perry testified that he was leaving his home west of *Page 348 
Troup, Texas, to go to his work and was accosted on the highway by two men, who offered to give him a ride. He got in the car with them. They held him up with a pistol and robbed him of twenty-five dollars and his purse. He positively identified appellant as one of the robbers. After Perry was robbed and put out of the car the car was wrecked. Appellant and his companion were arrested. Perry's property was found in their possession.
No error appearing, the judgment is affirmed.
Affirmed.